Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
dated as of March 17, 2016, is made by and among RHINO ENERGY LLC, a Delaware
limited liability company (the “Borrower”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under the Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated July 29, 2011, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated April 18, 2013, as amended by that certain Second Amendment and Consent to
Amended and Restated Credit Agreement dated March 19, 2014, as amended by that
certain Third Amendment to Amended and Restated Credit Agreement dated April 28,
2015 (as the same may be further amended, modified or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, the Borrower wishes to amend the definition of Change of Control to
permit Royal Energy Resources, Inc. to purchase the general partner membership
interests of the General Partner, make certain changes to certain covenants,
modify the definition of the Expiration Date, reduce the Revolving Credit
Commitments, terminate the Swing Loan facility, and make other modifications as
set forth below.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.             Definitions.  Except as set forth in this Amendment, defined
terms used herein shall have the meanings given to them in the Credit Agreement:

 

2.             Amendment to Credit Agreement

 

(a)           Defined Terms - New.  Section 1.1 of the Credit Agreement shall be
amended by adding the following new definitions thereto in appropriate
alphabetical order:

 

“Cash Collateralize shall mean the cash deposited in accordance with this
Agreement with the Administrative Agent, for the benefit of the applicable
Issuing Lender, as collateral for any Obligations arising under any Letter of
Credit.”

 

“Excess Cash shall mean any unrestricted cash or cash equivalents of the
Borrower and the other Loan Parties in excess of $2,500,000, in the aggregate,
at any time.”

 

--------------------------------------------------------------------------------


 

“Fourth Amendment Effective Date shall mean March 17, 2016.”

 

“Royal shall mean Royal Energy Resources, Inc.”

 

“Royal Equity Contribution shall mean the $2,000,000 cash equity contribution to
be made by Royal to the Borrower on or before the Fourth Amendment Effective
Date.”

 

(b)           Defined Terms - Amended.  The following definitions contained in
Section 1.1 of the Credit Agreement shall be amended and restated as follows:

 

“Change of Control shall mean the occurrence of any one or more of the following
events:  (i) Royal shall fail to own, directly or indirectly, at least 51% of
the membership interests in the General Partner, (ii) the General Partner shall
cease to own and control, of record and beneficially, 100% of the general
partner interests in the MLP, or (iii) the MLP shall cease to own, directly or
indirectly, 100% of the membership interests of the Borrower.”

 

“Consolidated Total Indebtedness shall mean the Indebtedness of the MLP and its
consolidated Subsidiaries determined and consolidated in accordance with GAAP
plus the face amount of any outstanding Letters of Credit.  It is specifically
agreed that Consolidated Total Indebtedness shall not include any obligations of
the MLP and its consolidated Subsidiaries with respect to surety bonds entered
into in the ordinary course of business; provided that if any such obligations
become due and payable and are not paid within fifteen (15) Business Days of the
due date therefor, such obligations shall be included in Consolidated Total
Indebtedness.”

 

“Expiration Date shall mean, with respect to the Revolving Credit Commitments,
July 29, 2016.”

 

“Liquidity Event shall mean (i) the issuance of any equity by any Loan Party or
its Subsidiaries on or after the Fourth Amendment Effective Date (other than the
Royal Equity Contribution), or (ii) the disposition of any assets pursuant to
Section 8.2.7(vi) of this Agreement on or after the Fourth Amendment Effective
Date.”

 

“Payment In Full shall mean the indefeasible payment in full in cash of the
Loans and other Obligations hereunder, termination of the Commitments and
expiration or termination of all Letters of Credit (or, with respect to any
Letters of Credit with an expiration date that extends beyond the Expiration
Date, the Cash Collateralization of such Letter of Credit).”

 

“Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.12 [Swing Loan Commitment] hereof, which
Commitments shall be reduced as of the Fourth Amendment Effective Date to $0.”

 

2

--------------------------------------------------------------------------------


 

(c)           Permitted Liens.  Clause (ix) of the definition of Permitted Liens
contained in Section 1.1 of the Credit Agreement shall be amended and restated
as follows:

 

“(ix)                        Purchase Money Security Interests and capital
leases, provided that (A) the aggregate amount of loans and deferred payments
secured by such Purchase Money Security Interests and capital leases shall not
exceed $20,000,000 (excluding for the purpose of this computation any loans or
deferred payments secured by Liens described on Schedule 1.1(P)) and (B) such
Purchase Money Security Interests and capital leases were entered into prior to
February 25, 2016.”

 

(d)           Commitment Reduction.  Pursuant to Section 2.12 of the Credit
Agreement, the Borrower is irrevocably reducing the Revolving Credit Commitments
to $80,000,000 as of the Fourth Amendment Effective Date.

 

(e)           Revolving Credit Loan Requests; Swing Loan Requests.  Section 2.5
of the Credit Agreement shall be amended and restated in its entirety as
follows:

 

“2.5                        Revolving Credit Loan Requests.  Except as otherwise
provided herein, the Borrower may from time to time prior to the Expiration Date
request the Lenders to make Revolving Credit Loans, or renew the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
12:00 noon, the same Business Day of the proposed Borrowing Date with respect to
the making of a Revolving Credit Loan to which the Base Rate Option applies or
with respect to Existing LIBOR Loans, the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any Loan, of a
duly completed request therefor substantially in the form of Exhibit 2.5 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a “Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify the
(A) proposed Borrowing Date, (B) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, which amounts shall be not less than the
lesser of $100,000 or the maximum amount available for Borrowing Tranches for
each Borrowing Tranche under the Base Rate Option, and (C) confirmation that the
Loan Parties are in compliance with Section 8.2.15 [Excess Cash Balances], and
upon the Administrative Agent’s request, detailed calculations and evidence of
such compliance, in form and substance satisfactory to the Administrative
Agent.”

 

(f)            Making Swing Loans.  No additional Swing Loans will be made under
the Agreement and Section 2.6.3 of the Credit Agreement shall be amended and
restated as follows:

 

“2.6.3                     [Intentionally Omitted]”

 

3

--------------------------------------------------------------------------------


 

(g)           Issuance of Letters of Credit.  Clause (B) of Section 2.9.1 of the
Credit Agreement shall be amended and restated as follows:

 

“(B) in no event expire later than ten (10) Business Days prior to  the
Expiration Date unless such Letter of Credit scheduled to expire after the
Expiration Date is Cash Collateralized in accordance with Section 2.9.11 [Cash
Collateral Prior to the Expiration Date];”

 

(h)           Letter of Credit Sublimit.  The phrase “$50,000,000” contained in
Clause (i) of Section 2.9.1 of the Credit Agreement shall be amended to state
“$30,000,000, which amount shall be further reduced on a dollar for dollar basis
in connection with the expiration or reduction of any Letters of Credit pursuant
to Section 2.12(ii) of this Agreement”.

 

(i)            Cash Collateral Prior to the Expiration Date.  Section 2.9 of the
Credit Agreement shall be amended to add the following Section 2.9.11 to the end
thereof:

 

“2.9.11                   Cash Collateral Prior to the Expiration Date.  If any
Letter of Credit has an expiration date which is after the Expiration Date or
will have an expiration date beyond the Expiration Date based upon an automatic
renewal, then the Borrower shall, on or before the date that is the earlier of
(i) with respect to any Letter of Credit subject to automatic renewal and which
the Loan Parties desire the Letter of Credit to remain outstanding beyond the
Expiration Date, (sixty) 60 calendar days plus five (5) Business Days prior to
such Letter of Credit’s expiration date, or (ii) ten (10) calendar days prior to
the Expiration Date, deposit and pledge Cash Collateral for each such Letter of
Credit in an amount equal to 105% of the face value of such outstanding Letter
of Credit plus the amount of fees that would be due under such Letter of Credit
through the expiry date of such Letter of Credit.  Such Cash Collateral shall be
deposited pursuant to documentation reasonably satisfactory to the
Administrative Agent and such Issuing Lender and the Borrower and shall be
maintained in blocked deposit accounts at such Issuing Lender.  The Borrower
hereby grants to the applicable Issuing Lender a security interest in all Cash
Collateral pledged to such Issuing Lender pursuant to this Section or otherwise
under this Agreement.  The Cash Collateral related to a particular Letter of
Credit shall be released by the applicable Issuing Lender upon termination or
expiration of such Letter of Credit and the reimbursement by the Loan Parties of
all amounts drawn thereon and the payment in full of all fees accrued thereon
through the date of such expiration or termination.  After the Expiration Date,
the Borrower shall pay any and all fees associated with any such Letter of
Credit with an expiration date that extends beyond the Expiration Date directly
to the applicable Issuing Lender.”

 

(j)            Reduction of Revolving Credit Commitment.  The first paragraph of
Section 2.12 of the Credit Agreement shall be amended and restated as follows:

 

“2.12                      Reduction of Revolving Credit Commitment.  Upon the
occurrence of (i) a Liquidity Event the cash from such net proceeds shall
further reduce (ratably among the Lenders in proportion to their Ratable Shares)
the Revolving Credit Commitments on a dollar for dollar basis until such time as
the Revolving Credit Commitments have been reduced in their entirety, or
(ii) the expiration of a Letter of

 

4

--------------------------------------------------------------------------------


 

Credit that has not been extended or renewed, or an undrawn reduction in the
face amount of a Letter of Credit, shall further reduce (ratably among the
Lenders in proportion to their Ratable Shares) the Revolving Credit Commitments
by an amount equal to the face value of such Letter of Credit or the reduction
of such Letter of Credit, as applicable, on a dollar for dollar basis until such
time as the Revolving Credit Commitments have been reduced in their entirety;
provided further that any such reduction or termination shall be accompanied by
prepayment of the Notes, together with outstanding Commitment Fees, and the full
amount of interest accrued on the principal sum to be prepaid (and all amounts
referred to in Section 5.10 [Indemnity] hereof) to the extent necessary to
(1) cause the aggregate Revolving Facility Usage after giving effect to such
prepayments to be equal to or less than the Revolving Credit Commitments as so
reduced or terminated, and (2) maintain pro forma compliance with Section 8.2.18
[Minimum Liquidity] of its Agreement.  As used in this section, the term “net
proceeds” shall mean the gross proceeds from such Liquidity Event less any
accompanying cash sales costs incurred, such as legal, engineering, etc.”

 

(k)           Revolving Credit LIBOR Rate Option.  Section 4.1.1(ii) of the
Credit Agreement shall be amended and restated as follows:

 

“(ii)                         Revolving Credit LIBOR Rate Option.  The Loans
shall bear interest at the Base Rate Option only and no Loans shall bear
interest at the LIBOR Rate Option unless such Loans (i) were subject to the
LIBOR Rate Option as of February 25, 2016, and (ii) have Interest Periods of one
month (the “Existing LIBOR Loans”).  Such Existing LIBOR Loans may continue to
bear interest at the LIBOR Rate Option until their current monthly Interest
Period expires, at which time such Existing LIBOR Loans shall convert to Loans
that bear interest at the Base Rate Option.  All other Loans subject to the
LIBOR Rate Option shall immediately convert to the Base Rate on the Closing Date
and the Borrower shall be responsible for any and all applicable fees and costs
associated with such conversion pursuant to Section 5.10 [Indemnity] of the
Agreement.  The Existing LIBOR Loans shall bear interest at a rate per annum
(computed on the basis of a year of 360 days and actual days elapsed) equal to
the LIBOR Rate plus 4.50% until such time as they convert to Base Rate Loans;”

 

(l)            Renewals.  Section 4.2.2 of the Credit Agreement shall be amended
and restated as follows:

 

“4.2.2                     Renewals.  All renewals of Loans, including Existing
LIBOR Loans, shall be at the Base Rate Option in accordance with
Section 4.1.1.(ii). [Revolving Credit LIBOR Rate Options];”

 

(m)          Selection of Interest Rate Options.  Section 4.5 of the Credit
Agreement shall be amended and restated as follows:

 

“4.5                        Selection of Interest Rate Options.  In accordance
with Section 4.1.1.(ii) [Revolving Credit LIBOR Rate Options], the Base Rate
Option shall be the only Interest Rate Option applicable to the Loans upon any
renewal, conversion or issuance of new Loans;”

 

5

--------------------------------------------------------------------------------


 

(n)           Mandatory Prepayments.  Section 5.7 of the Credit Agreement shall
be amended and restated as follows:

 

“5.7                        Mandatory Prepayments.  If on any Business Day the
Borrower or any Loan Party have any Excess Cash on such date, then the Borrower
shall prepay the Loans on or before the third Business Day following such date
in an amount equal to such Excess Cash.”

 

(o)           “Compliance with Laws.  Section 8.1.9 of the Credit Agreement is
hereby amended and restated as follows:

 

“8.1.9                     Compliance with Laws.  The Borrower shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects, provided that it shall not be deemed to
be a violation of this Section 8.1.9 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change.”

 

(p)           Anti-Terrorism Laws.  Section 8.1.13 of the Credit Agreement is
hereby amended and restated as follows:

 

“8.1.13                   Anti-Terrorism Laws; International Trade Law
Compliance.  (a) No Covered Entity will become a Sanctioned Person, (b) no
Covered Entity, either in its own right or through any third party, will
(A) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (D) use the Loans to fund any operations in, finance
any investments or activities in, or, make any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law, (c) the funds used
to repay the Obligations will not be derived from any unlawful activity,
(d) each Covered Entity shall comply with  all Anti-Terrorism Laws, and (e) the
Borrower shall promptly notify the Agent in writing upon the occurrence of a
Reportable Compliance.”

 

(q)           Indebtedness.  Section 8.2.1(viii) of the Credit Agreement shall
be amended and restated as follows:

 

“(viii)                      other unsecured Indebtedness of the Loan Parties
entered into before February 25, 2016, in an aggregate principal amount not to
exceed $10,000,000 at any one time outstanding.”

 

(r)            Loans and Investments.  Section 8.2.4 of the Credit Agreement
shall be amended and restated to (1) delete the “;” at the end of clause
(iii) and replace it with “; and”, (2) delete the “;” at the end of clause
(iv) and replace it with “.”, and to delete clauses (v) and (vi) of
Section 8.2.4.

 

6

--------------------------------------------------------------------------------


 

(s)            Dividends and Related Distributions.  Section 8.2.5 of the Credit
Agreement shall be amended and restated as follows:

 

“8.2.5                     Dividends and Related Distributions.  Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to, make or
pay, or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock, partnership
interests or limited liability company interests or on account of the purchase,
redemption, retirement or acquisition of its shares of capital stock (or
warrants, options or rights therefor), partnership interests or limited
liability company interests, except:

 

(i)            dividends or other distributions payable to another Loan Party
(other than the MLP); and

 

(ii)           dividends or other distributions payable by the Borrower to the
MLP in such amounts as required to pay the general and administrative costs and
expenses of the MLP incurred in connection with the operation of its business
including, without limitation, amounts payable to the General Partner pursuant
to the terms of the Partnership Agreement that do not constitute distributions
on the general partner interest or limited partner interests in the MLP held by
the General Partner.”

 

(t)            Disposition of Assets or Subsidiaries.  Clause (iv) of
Section 8.2.7 of the Credit Agreement shall be amended and restated as follows:

 

“(iv)                        any sale, conveyance, assignment, lease,
abandonment or other transfer or disposal of assets in the ordinary course of
business in an aggregate amount not to exceed $2,500,000 per fiscal year, which
assets are replaced by substitute assets of a similar nature and type within
thirty (30) days of such sale, transfer, or lease of assets; or.”

 

(u)           Affiliate Transactions.  Section 8.2.8 of the Credit Agreement
shall be amended and restated as follows:

 

“8.2.8                     Affiliate Transactions.  Neither the Borrower, nor
any of the Loan Parties, shall or shall permit any of its Subsidiaries to, enter
into or carry out any transaction with any Affiliate who is not a Loan Party or
an Excluded Subsidiary (including purchasing property or services from or
selling property or services to any Affiliate or other Person), unless such
transaction is not otherwise prohibited by this Agreement, is entered into upon
fair and reasonable arm’s-length terms and conditions which are fully disclosed
to the Administrative Agent and is in accordance with all applicable Law,
except:

 

(i)            reimbursement of the General Partner and its Affiliates for
general and administrative costs and expenses of the MLP or General Partner or
its Affiliates incurred in connection with the operation of the MLP’s business,
and

 

7

--------------------------------------------------------------------------------


 

(ii)           any dividend, distribution, or redemption permitted by
Section 8.2.5 [Dividends and Related Distributions].”

 

(v)           Excess Cash Balances.  Section 8.2.15 of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

“8.2.15                   Excess Cash Balances.  The Borrower may not borrow any
Loans to the extent that (a) the Borrower and the Loan Parties have any Excess
Cash at such time, or (b) any such Loan would trigger a mandatory prepayment
pursuant to Section 5.7 [Mandatory Prepayments] of this Agreement.”

 

(w)          Maximum Leverage Ratio.  Section 8.2.17 of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

“8.2.17                   Maximum Leverage Ratio.  The Loan Parties shall not
permit the Leverage Ratio, calculated as of the end of the most recent month, on
a trailing twelve month basis, to exceed 6.75 to 1.00.  Notwithstanding the
foregoing, the Leverage Ratio shall be reduced by 0.50 to 1.00 for every
$10,000,000 of net cash proceeds, in the aggregate, received by the Loan Parties
after the date of the Fourth Amendment from a Liquidity Event; provided,
however, that in no event shall the maximum permitted Leverage Ratio be reduced
below 3.00 to 1.00.”

 

(x)         Minimum Liquidity.  Section 8.2.18 of the Credit Agreement shall be
amended and restated in its entirety as follows:

 

“8.2.18                   Minimum Liquidity.  The Loan Parties shall not permit
the Liquidity, calculated as of the end of the most recent month, to be less
than or equal to $5,000,000.”

 

(y)           Minimum Consolidated EBITDA.  Section 8.2.21 of the Credit
Agreement shall be amended and restated in its entirety as follows:

 

“8.2.21                   Minimum Consolidated EBITDA.  The Loan Parties shall
not permit their Consolidated EBITDA, calculated as of the end of the most
recent month, on a trailing twelve month basis, to be less than $8,000,000.”

 

(z)           Maximum Capital Expenditures.  Section 8.2 of the Credit Agreement
shall be amended to add the following new Section 8.2.22 to the end thereof:

 

“8.2.22                   Maximum Capital Expenditures.  The Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make any payments on
account of Capital Expenditures that would cause the aggregate amount of such
payments made, calculated as of end of the most recent month, on a trailing
twelve month basis, to exceed $15,000,000 for such twelve-month period.”

 

8

--------------------------------------------------------------------------------


 

(aa)         Monthly Financial Statements.  Section 8.3.1 of the Credit
Agreement shall be amended and restated in its entirety as follows:

 

“8.3.1                     Monthly Financial Statements.  As soon as available
and in any event within twenty (20) calendar days after the end of each calendar
month, unaudited financial statements of  the MLP and its consolidated
Subsidiaries, consisting of a consolidated and consolidating balance sheet as of
the end of such month and related consolidated and consolidating statements of
income, retained earnings, and cash flows for the month then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President
or Chief Financial Officer of the Borrower or, if the Borrower so elects, of the
General Partner as having been prepared in accordance with GAAP, consistently
applied, and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.”

 

(bb)         Annual Financial Statements.  Section 8.3.2 of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

(i)            “8.3.2                     Annual Financial Statements. As soon
as available and in any event within ninety (90) days after the end of each
fiscal year of the MLP, (i) financial statements of the MLP and its consolidated
Subsidiaries consisting of a consolidated and consolidating balance sheet as of
the end of such fiscal year, and related consolidated and consolidating
statements of income, retained earnings, and cash flows for the fiscal year then
ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified by independent certified public accountants of nationally recognized
standing satisfactory to the Administrative Agent or (ii) the 10-K of the MLP
with respect to such fiscal year.  The certificate or report of accountants
shall be free of qualifications (other than any consistency qualification that
may result from a change in the method used to prepare the financial statements
as to which such accountants concur) and shall not indicate the occurrence or
existence of any event, condition or contingency which would materially impair
the prospect of payment or performance of any covenant, agreement or duty of any
Loan Party under any of the Loan Documents; provided, however, that with respect
to the audited financial statements for the 2015 fiscal year, it will not be a
default of this section if such certificate or report of such accountants
contains a qualification with respect to the Expiration Date being less than one
year from the end of such fiscal year.” (cc)      Certificate of the Borrower. 
The phrase “[Quarterly Financial Statement]” contained Section 8.3.3 and of the
Credit Agreement shall be amended to state “[Monthly Financial Statement]”.

 

9

--------------------------------------------------------------------------------


 

(dd)         Budgets, Forecasts, Other Reports and Information.  Section 8.3.7
of the Credit Agreement to (1) delete the “and” at the end of clause (iv),
(2) replace the “.” at the end of clause (v) with “; and”, and (3) add the
following new clause (vi) to the end of such section:

 

“(vi)        deliver weekly rolling thirteen week cash flow forecasts to the
Administrative Agent on each Tuesday (or, in the even that such Tuesday is not a
Business Day, on the first Business Day following such Tuesday) for the
preceding week, in form and substance satisfactory to the Administrative Agent
(the form of which previously delivered by the Borrower to the Administrative
Agent is acknowledged to be acceptable).  Additionally, the Administrative Agent
may, in its sole discretion, require that the Borrower hire, at its expense, a
third party restructuring financial advisor that is satisfactory to the
Administrative Agent for the purpose of, among other things, providing cash flow
forecasts.”

 

(ee)         Schedules.  The following schedules to the Credit Agreement shall
be replaced by the applicable schedules attached to this Amendment:

 

Schedule 1.1(A) — Pricing Grid

 

Schedule 1.1 (B) — Commitments of Lenders and Addresses for Notices

 

(ff)          Exhibits.  The following exhibits to the Credit Agreement shall be
replaced by the applicable exhibits attached to this Amendment:

 

Exhibit 2.5.1 — Loan Request

 

Exhibit 8.3.3 — Quarterly Compliance Certificate

 

3.             Conditions Precedent.  The Borrower acknowledges and agrees that
this Amendment and the Administrative Agent and Lenders’ consent set forth in
this Amendment are subject to the following conditions precedent as determined
by the Administrative Agent to its satisfaction:

 

(a)           Execution and Delivery of Amendment.  The Borrower, the Loan
Parties, the Administrative Agent, and the Required Lenders shall have executed
and delivered this Amendment, and all other documentation necessary for
effectiveness of this Amendment shall have been executed and delivered all to
the satisfaction of the Borrower, the Lenders and the Administrative Agent.

 

(b)           Acquisition.  Evidence satisfactory to the Administrative Agent
that Royal has, substantially contemporaneously on the Fourth Amendment
Effective Date, acquired all of Wexford’s membership interests in the General
Partner and 9,455,252 subordinated membership units of the MLP.

 

(c)           Equity Contribution.  Evidence satisfactory to the Administrative
Agent that the Royal Equity Contribution has occurred.

 

10

--------------------------------------------------------------------------------


 

(d)           Officer’s Certificate.  The representations and warranties of the
Loan Parties contained in Section 6 of the Credit Agreement, as amended by the
modifications and additional representations and warranties of this Amendment,
and in each of the other Loan Documents shall be true and accurate on and as of
the date hereof with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; and there shall be delivered to the Administrative Agent for the benefit
of each Lender a certificate of the Borrower dated the date hereof and signed by
the Chief Executive Officer, President, or Chief Financial Officer of the
Borrower to each such effect.

 

(e)           Secretary’s Certificate.  There shall be delivered to the
Administrative Agent for the benefit of each Lender a certificate dated the date
hereof and signed by the Secretary or an Assistant Secretary of each of the Loan
Parties, certifying as appropriate as to:

 

(i)            all action taken by each Loan Party in connection with this
Amendment and the other Loan Documents;

 

(ii)           the names of the officer or officers authorized to sign this
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Amendment and the true signatures of such
officers, on which the Administrative Agent and each Lender may conclusively
rely; and

 

(iii)          copies of its organizational documents, including its certificate
of incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and certified by
the appropriate state official where such document is filed in a state office
(or, in the event that no change has been made to such organizational documents
previously delivered to the Administrative Agent, so certified by the Secretary
or Assistant Secretary of such Loan Party), together with certificates from the
appropriate state officials as to the continued existence and good standing of
the Borrower in the state of its formation and the state of its principal place
of business.

 

(f)            No Defaults under Other Obligations.  No default under any note,
credit agreement or other document relating to existing Indebtedness of any of
the Loan Parties shall occur as a result of this Amendment.

 

(g)           No Actions or Proceedings.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, this Amendment, the other Loan
Documents or the consummation of the transactions contemplated hereby or thereby
or which, in the Administrative Agent’s sole discretion, would make it

 

11

--------------------------------------------------------------------------------


 

inadvisable to consummate the transactions contemplated by this Amendment or any
of the other Loan Documents.

 

(h)           Financial Projections.  There shall have been delivered to the
Administrative Agent for the benefit of each Lender copies of the financial
projections of the Borrower and its Subsidiaries, including a balance sheet,
income statement, statement of cash flows and assumptions used to prepare such
projections, for the 2016 fiscal year, which shall all be satisfactory to the
Administrative Agent.

 

(i)            Legal Details.  All legal details and proceedings in connection
with the transactions contemplated by this Amendment and the other Loan
Documents, including but limited to all documentation and information required
by the regulatory authorities under applicable “know your customer”, anti-money
laundering, and Patriot Act rules and regulations with respect to Royal and the
Loan Parties, shall be in form and substance satisfactory to the Administrative
Agent and counsel for the Administrative Agent, and the Administrative Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Administrative Agent and its counsel,
as the Administrative Agent or its counsel may reasonably request.

 

(j)            Payment of Fees.  The Borrowers shall have paid to the
Administrative Agent for itself and for the account of the applicable Lenders
(a) all fees as required hereunder, including a fee to each Lender that
consented to this Amendment in writing on or before 12:00 p.m. (Eastern time),
March 17, 2016, equal to twenty-five (25) basis points of such Lender’s
Revolving Credit Commitment as of the date hereof, after giving effect to the
Revolving Credit Commitment reduction, and (b) all other fees, costs and
expenses payable to the Administrative Agent, including but not limited to the
fees and expenses of the Administrative Agent’s legal counsel.

 

4.             Representations and Warranties.  By its execution and delivery of
this Amendment to Administrative Agent, Borrower, and each of the other Loan
Parties represents and warrants to Administrative Agent and Lenders as follows:

 

(a)           Authorization, Etc.  Each Loan Party has duly authorized,
executed, and delivered this Amendment.

 

(b)           Material Adverse Change.  After giving effect to this Amendment,
no Material Adverse Change shall have occurred with respect to Borrower or any
of the other Loan Parties since the Closing Date of the Credit Agreement.

 

(c)           Litigation.  After giving effect to this Amendment, there are no
actions, suits, investigations, litigation, or governmental proceedings pending
or, to Borrower’s or any other Loan Party’s knowledge, threatened against any of
the Loan Parties that could reasonably be expected to result in a Material
Adverse Change.

 

(d)           Loan Documents.  The representations and warranties set forth in
the Credit Agreement and the Loan Documents shall be true and correct on and as
of the date of this Amendment with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties that relate solely to an earlier date

 

12

--------------------------------------------------------------------------------


 

or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein), and no Event of Default
shall exist and be continuing under the Credit Agreement or under any Loan
Document as of the date of this Amendment.

 

5.             Covenants.  By its execution and delivery of this Amendment to
Administrative Agent, Borrower, and each of the other Loan Parties covenants to
deliver, at its expense, to the Administrative Agent and the Lenders, an updated
appraisal of the Loan Parties’ coal reserves.  Such appraisal shall: (i) be
delivered within sixty (60) days of the Fourth Amendment Effective Date, (ii) be
prepared John T. Boyd (or such other consultant satisfactory to the
Administrative Agent), and (iii) be in form and substance satisfactory to the
Administrative Agent.

 

6.             Miscellaneous.

 

(a)           Full Force and Effect.  Nothing contained herein shall operate to
release the Borrower, any other Loan Party, or any other person or persons from
their liability to keep and perform the provisions, conditions, obligations, and
agreements contained in the Credit Agreement or the other Loan Documents, except
as expressly herein modified, and the Borrower and each other Loan Party hereby
reaffirms that each and every provision, condition, obligation, and agreement in
the Credit Agreement and the other Loan Documents shall continue in full force
and effect, except as expressly herein modified.  The Borrower and each other
Loan Party acknowledge that there are no agreements to make any further
amendments or modifications of the Credit Agreement and the Loan Documents,
including, but not limited to, any agreement to further extend the Expiration
Date, nor are the Administrative Agent and the Lenders under any obligation to
make any further amendments or modifications to the Credit Agreement and the
Loan Documents other than those changes expressly set forth in this Amendment. 
This Amendment shall not constitute or be construed as a waiver of any Event of
Default or event which with the giving of notice or the passage of time or both
would constitute an Event of Default by Borrower under any of the Loan Documents
or any of the Administrative Agent’s or the Lenders’ rights and remedies with
respect thereto.  The validity, priority and perfection of all security
interests and other liens granted or created by the Loan Documents is hereby
acknowledged and confirmed, and the Loan Documents shall continue to secure the
Loans, as amended by this Amendment, without any change, loss or impairment of
the priority of such security interests or other liens.

 

(b)     Release of Administrative Agent and Lenders.  The Borrower and each of
the other Loan Parties hereby fully and unconditionally release and forever
discharge the Administrative Agent and the Lenders, their employees, directors,
officers, attorneys, branches, affiliates, subsidiaries, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (the “Released Parties”) of and from any and all claims, liabilities,
demands, obligations, damages, losses, actions and causes of action whatsoever
which the Borrower or any of the other Loan Parties may now have or claim to
have against the Released Parties as of the date hereof, whether presently known
or unknown and of any nature and extent whatsoever, including, without
limitation, on account of or in any way affecting, concerning or arising out of
or founded upon this Amendment, the Credit Agreement, or any of the Loan
Documents, including but not limited to all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings between
the parties up to and including the date hereof, including but not limited to,
the administration or enforcement of the Obligations, the Loan or any of the
Loan

 

13

--------------------------------------------------------------------------------


 

Documents.  The obligations of the Borrower and the other Loan Parties under the
Loan Documents and the Credit Agreement, as amended by this Amendment, shall be
absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by:

 

(i)            any exercise or non-exercise of any right, remedy, power or
privilege under or in respect of the Credit Agreement, as amended by this
Amendment, the Loan Documents or any document relating to or evidencing any of
the Lender’s liens or applicable law, including, without limitation, any waiver,
consent, extension, indulgence or other action or inaction in respect thereof;
or

 

(ii)           any other act or thing or omission or delay to do any other act
or thing which could operate to or as a discharge of the Borrower or any other
Loan Party as a matter of law, other than payment in full of all Obligations,
including but not limited to all obligations under the Loan Documents and the
Credit Agreement, as amended by this Amendment.

 

(c)           Counterparts.  This Amendment may be signed in counterparts (by
facsimile transmission or otherwise), but all of which together shall constitute
one and the same instrument.

 

(d)           Incorporation into Credit Agreement.  This Amendment shall be
incorporated into the Credit Agreement by this reference.  All representations,
warranties, Events of Default, and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

 

(e)           Governing Law.  This Amendment shall be deemed to be a contract
under the Laws of the Commonwealth of Pennsylvania and for all purposes shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

 

(f)            No Novation.  Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect.  Borrower, the other Loan Parties, each Lender, and
Administrative Agent acknowledge and agree that this Amendment is not intended
to constitute, nor does it constitute, a novation, interruption, suspension of
continuity, satisfaction, discharge or termination of the obligations, loans,
liabilities, or indebtedness under the Credit Agreement or the other Loan
Documents.

 

14

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties have executed this instrument as of the day and
year first above written.

 

 

BORROWER:

 

 

 

 

 

RHINO ENERGY LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Boone

(SEAL)

 

Name:

Richard A. Boone

 

 

Title:

Executive Vice President and CFO

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

GUARANTORS:

 

 

 

 

BUCK COAL, INC.

 

 

CAM AIRCRAFT LLC

 

 

CAM-BB LLC

 

 

CAM COAL TRADING LLC

 

 

CAM-COLORADO LLC

 

 

CAM-KENTUCKY REAL ESTATE LLC

 

 

CAM MINING LLC

 

 

CAM-OHIO REAL ESTATE LLC

 

 

CASTLE VALLEY MINING LLC

 

 

CLINTON STONE LLC

 

 

HOPEDALE MINING LLC

 

 

LEESVILLE LAND, LLC

 

 

MCCLANE CANYON MINING LLC

 

 

PENNYRILE ENERGY LLC

 

 

RAM PROCESSING, INC.

 

 

RHINO COALFIELD SERVICES LLC

 

 

RHINO EXPLORATION LLC

 

 

RHINO NORTHERN HOLDINGS LLC

 

 

RHINO OILFIELD SERVICES LLC

 

 

RHINO RECLAMATION SERVICES LLC

 

 

RHINO SERVICES LLC

 

 

RHINO TECHNOLOGIES LLC

 

 

RHINO TRUCKING LLC

 

 

SANDS HILL MINING LLC

 

 

SPRINGDALE LAND, LLC

 

 

TAYLORVILLE MINING LLC

 

 

THE ELK HORN COAL COMPANY, LLC

 

 

THE ELK HORN CORPORATION

 

 

TRIAD ROOF SUPPORT SYSTEMS LLC

 

 

 

 

 

By:

/s/ Richard A. Boone

 

 

Name:

Richard A. Boone

 

 

Title:

Executive Vice President and CFO of each Guarantor listed above on behalf of
each such Guarantor

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

RHINO RESOURCE PARTNERS LP

 

 

 

 

By:

Rhino GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Boone

 

Name:

Richard A. Boone

 

Title:

Executive Vice President and CFO

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Christopher B. Gribble

 

Name:

Christopher B. Gribble

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

By:

/s/ John W. Kopcha

 

Name:

John W. Kopcha

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

By:

/s/ H. Fred Coble, Jr.

 

Name:

H. Fred Coble, Jr.

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

/s/ Bruce G. Shearer

 

Name:

Bruce G. Shearer

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

/s/ Stephanie Micua

 

Name:

Stephanie Micua

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Leslie P. Vowell

 

Name:

Leslie P. Vowell

 

Title:

Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIRST COMMONWEALTH BANK

 

 

 

 

 

By:

/s/ Mark A. Woleslagle

 

Name:

Mark A. Woleslagle

 

Title:

Corporate Banking Associate, AVP

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

PRICING GRID

 

Commitment Fee

 

Letter of Credit Fee

 

Revolving Credit Base Rate Spread

 

1.00

%

5.00

%

3.50

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

Commitments of Lenders and Addresses for Notices

 

Lender

 

Amount of 
Commitment for 
Revolving Credit 
Loans

 

Ratable Share

 

Name:

PNC Bank, National Association

 

$

12,000,000.00

 

15.000000000

%

Address:

101 West Washington Street

 

 

 

 

 

 

5th Floor, East Tower (Locator I1-Y013-05-3)

 

 

 

 

 

 

Indianapolis, Indiana 46255

 

 

 

 

 

Attention:

Christopher B. Gribble, Senior Vice President

 

 

 

 

 

Telephone:

(317) 267-7874

 

 

 

 

 

Telecopy:

(317) 267-7088

 

 

 

 

 

Email:

Christopher.Gribble@pnc.com

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Union Bank, N.A.

 

$

12,000,000.00

 

15.000000000

%

Address:

445 South Figueroa Street - 15th Floor

 

 

 

 

 

 

Los Angeles, California 90071

 

 

 

 

 

Attention:

Bryan Read, Vice President

 

 

 

 

 

Telephone:

(213) 236-4128

 

 

 

 

 

Telecopy:

(213) 236-4096

 

 

 

 

 

Email:

bryan.read@uboc.com

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Raymond James Bank, N.A.

 

$

9,333,333.33

 

11.666666667

%

Address:

710 Carillon Parkway

 

 

 

 

 

 

St. Petersburg, Florida 33716

 

 

 

 

 

Attention:

H. Fred Coble, Jr., Senior Vice President

 

 

 

 

 

Telephone:

(727) 567-1585

 

 

 

 

 

Telecopy:

(866) 205-1396

 

 

 

 

 

Email:

fred.coble@raymondjames.com

 

 

 

 

 

 

 

 

 

 

 

 

Name:

The Huntington National Bank

 

$

9,333,333.33

 

11.666666667

%

Address:

41 South High Street

 

 

 

 

 

 

Columbus, Ohio 43215

 

 

 

 

 

Attention:

Chad Lowe, Vice President

 

 

 

 

 

Telephone:

(614) 480-5810

 

 

 

 

 

Telecopy:

(877) 274-8593

 

 

 

 

 

Email:

chad.lowe@huntington.com

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Wells Fargo Bank, National Association

 

$

9,333,333.33

 

11.666666667

%

Address:

201 S. Jefferson Street, 2nd Floor

 

 

 

 

 

 

Roanoke, Virginia 24011

 

 

 

 

 

Attention:

Jonathan R. Richardson, Vice President

 

 

 

 

 

Telephone:

(540) 563-7691

 

 

 

 

 

Telecopy:

(540) 563-6320

 

 

 

 

 

Email:

jonathan.richardson@wachovia.com

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Lender

 

Amount of 
Commitment for 
Revolving Credit 
Loans

 

Ratable Share

 

Name:

Fifth Third Bank

 

$

9,333,333.33

 

11.666666667

%

Address:

250 West Main Street - Suite 300

 

 

 

 

 

 

Lexington, Kentucky 40507

 

 

 

 

 

Attention:

Mary-Alicha Weldon, Vice President

 

 

 

 

 

Telephone:

(859) 455-5404

 

 

 

 

 

Telecopy:

(859) 455-5414

 

 

 

 

 

Email:

mary-alicha.weldon@53.com

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Royal Bank of Canada

 

$

9,333,333.33

 

11.666666667

%

Address:

Williams Tower - 39th Floor 2800

 

 

 

 

 

 

Post Oak Boulevard

 

 

 

 

 

 

Houston, Texas 77056

 

 

 

 

 

Attention:

Don McKinnerney

 

 

 

 

 

Telephone:

(713) 403-5607

 

 

 

 

 

Telecopy:

(713) 403-5624

 

 

 

 

 

Email:

don.mckinnerney@rbccm.com

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Branch Banking and Trust Company

 

$

5,333,333.35

 

6.666666667

%

Address:

200 West Second Street, 16th Floor

 

 

 

 

 

 

Winston-Salem, North Carolina 27101

 

 

 

 

 

Attention:

Troy Weaver

 

 

 

 

 

Telephone:

(336) 733-2735

 

 

 

 

 

Telecopy:

(336) 733-2740

 

 

 

 

 

Email:

TRWeaver@bbandt.com

 

 

 

 

 

 

 

 

 

 

 

 

Name:

First Commonwealth Bank

 

$

4,000,000.00

 

5.000000000

%

Address:

Frick Building - Suite 1600

 

 

 

 

 

 

437 Grant Street

 

 

 

 

 

 

Pittsburgh, Pennsylvania 15219

 

 

 

 

 

Attention:

Stephen J. Orban, Senior Vice President

 

 

 

 

 

Telephone:

(412) 690-2212

 

 

 

 

 

Telecopy:

(412) 690-2206

 

 

 

 

 

Email:

sorban@fcbanking.com

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

80,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrower and Guarantors:

 

AGENT

 

 

Name:

PNC Bank, National Association

Address:

101 West Washington Street

 

5th Floor, East Tower (Locator I1-Y013-05-3)

 

Indianapolis, Indiana 46255

Attention:

Christopher B. Gribble

Telephone:

(317) 267-7874

Telecopy:

(317) 267-7088

Email:

Christopher.Gribble@pnc.com

 

 

 

 

ALL LOAN PARTIES:

 

 

Name:

c/o Rhino Energy LLC

Address:

424 Lewis Hargett Circle, Suite 250

 

Lexington, KY 40503

Attention:

Richard A. Boone, CFO

Telephone:

(859) 389-6500

Telecopy:

(859) 389-6588

Email:

rboone@rhinolp.com

 

 

with a copy to:

 

 

 

Address:

424 Lewis Hargett Circle, Suite 250

 

Lexington, KY 40503

Attention:

Whitney Kegley, General Counsel

Telephone:

(859) 519-3607

Telecopy:

(859) 389-6588

Email:

wkegley@rhinolp.com

 

--------------------------------------------------------------------------------